DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 12, 13, 15, and 17, drawn to a tire comprising a band layer, a porous noise damper having a Tg between -55 degrees Celsius and -45 degrees Celsius, and a tread rubber having a hardness in a range of from 55 to 75 degrees, a loss tangent at 0 degrees Celsius not less than 0.4, and a loss tangent at 70 degrees Celsius not more than 0.2.
Group II, claim(s) 22-24, drawn to a tire comprising a band layer, a porous noise damper having a Tg between -55 degrees Celsius and -45 degrees Celsius, and a tread rubber having a hardness of from 55 to 75, wherein said damper is made of a porous sponge material having interconnected cells and/or closed cells.
Group III, claim(s) 26 and 27, drawn to a tire comprising a porous noise damper having a Tg between -55 degrees Celsius and -45 degrees Celsius and a tread rubber having a hardness in a range of from 55 to 75 degrees, wherein said damper has a volume between 30-35% of an inner cavity volume.
Group IV, claim(s) 28 and 29, drawn to a tire comprising a porous noise damper having a Tg between -55 degrees Celsius and -45 degrees Celsius and a tread rubber having a hardness in a range of from 55 to 75 degrees, wherein said damper has a density between 5 and 10 kg/m3.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of to a tire comprising a porous noise damper having a Tg between -55 degrees Celsius and -45 degrees Celsius and a tread rubber having a hardness in a range of from 55 to 75 degrees, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yukawa (US 2005/0098251) as modified by (a) Kageoka (JP 11-286566), (b) Kopp (US 2003/0006519) and/or Burckhardt (US 2014/0296427), and (c) Mechanics of Pneumatic Tires.  The combination of these references has been described in Paragraph 3 of the Final Rejection mailed on August 13, 2021.  
A telephone call was made to Andrew Meikle on January 19, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        January 19, 2022